DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/650,219 in view of Majer (US Pub. No. 2017/0347849 A1, now US Pat. No. 10,893,784 B2).   
This is a provisional nonstatutory double patenting rejection.

Referring to claim 1: A suction-extraction coupling adapter for a suction appliance (Claim 1 “suction apparatus” of copending application), comprising: at least one machine coupling unit; at least one suction-appliance coupling unit; at least one sensor device (Claim 1 of copending application), wherein the at least one machine coupling unit is separably connectable to a power tool (Claim 1 “machine tool” of copending application), and wherein the at least one suction-appliance coupling unit is separably connectable to a suction hose (Claim 1 of copending application) of the suction appliance, but does not teach the coupling adapter comprising of the 
Both pending applications relate to a suction appliance unit and a power tool working in unison with a sensor device. Majer (US Pub. No. 2017/0347849 A1, now US Pat. No. 10,893,784 B2) in an analogous invention describes the coupling adapter for the suction appliance and power tool. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of application 16/755,480 with the teachings of Majer for the purpose of expediently mounting the hose to the power tool in a secure and reliable connection (Paragraph 0102 and 0107).

Referring to claim 2: The suction-extraction coupling adapter as claimed in claim 1, wherein the at least one sensor device (Claim 1 of copending application) comprises at least one sensor unit (Claim 1 of copending Application), configured to sense at least one operating signal (Claim 1 of copending Application), of the power tool (Claim 1 “machine tool” of copending Application).  

Referring to claim 3: The suction-extraction coupling adapter as claimed in claim 2, wherein the at least one sensor device (Claim 1 of copending application) comprises at least one signal processing unit (Claim 1 of copending application), configured to receive the at least one operating signal (Claim 1 of copending application) from the at least one sensor unit and process it the at least one operating signal (Claim 1 of copending application) into at least one communication signal (Claim 1 of copending application).  
Referring to claim 4: The suction-extraction coupling adapter as claimed in claim 3, wherein the at least one sensor device (Claim 1 of copending application) has at least one communication unit (Claim 1 of copending application), configured to receive the at least one communication signal (Claim 1 of copending application) from the at least one signal processing unit (Claim 1 of copending application), to provide at least one communication connection (Claim 1 of copending application) to the suction appliance (Claim 1 “suction apparatus” of copending application), and to forward the at least one communication signal (Claim 1 of copending application).  

Referring to claim 5: The suction-extraction coupling adapter as claimed in claim 3, wherein: the at least one signal processing unit (Claim 3 of copending application) is additionally configured to convert the at least one operating signal (Claim 3 of copending application) into at least one evaluation signal (Claim 2 of copending application) with at least one evaluation unit (Claim 2 of copending application), and the at least one evaluation unit is configured to forward the at least one evaluation signal (Claim 2 of copending application) as the at least one communication signal (Claim 2 of copending application). 

Referring to claim 6: The suction-extraction coupling adapter as claimed in claim 3, wherein: the at least one signal processing unit (Claim 3 of copending application) is additionally configured to convert the at least one operating signal (Claim 3 of copending application) into at least one filter signal (Claim 3 of copending application) with at least one filter unit (Claim 3 of copending application), and the at least one filter unit is configured to forward (Claim 3 of 

Referring to claim 8: The suction-extraction coupling adapter as claimed in claim 1, wherein: the at least one sensor device (Claim 3 of copending application) has at least one operator control unit (Claim 3 “operational control unit” of copending application), and the at least one operator control unit comprises at least one operator control element (Claim 3 of copending application) and/or at least one indicating element (Claim 3 “display element” of copending application). 

Referring to claim 9: The suction-extraction coupling adapter as claimed in claim 1, wherein the at least one sensor device (Claim 8 of copending application) is configured to control the suction appliance (Claim 8 “suction apparatus” of copending application) by open-loop and/or closed-loop control (Claim 8 of copending application), when the at least one sensor device (Claim 13 of copending application) registers at least one predefined signal (Claim 13 of copending application).  

Referring to claim 10: A system comprising; at least one suction appliance (Claim 10 “suction apparatus” of copending application); and a suction-extraction coupling adapter, for the at least one suction appliance (Claim 10 “suction apparatus” of copending application), the suction-extraction coupling adapter comprising at least one machine coupling unit, at least one suction-appliance coupling unit, and at least one sensor device (Claim 10 of copending application), wherein the at least one machine coupling unit is separably connectable to a power 

Referring to claim 11: The system as claimed in claim 10, further comprising: a hand-held power tool (Claim 15 “handheld machine tool” of copending application). 

Referring to claim 12: The suction-extraction coupling adapter as claimed in claim 1, wherein the power tool is a hand-held power tool (Claim 12 “handheld machine tool” of copending application). 

Referring to claim 13: The suction-extraction coupling adapter as claimed in claim 4, wherein the at least one communication connection (Claim 10 of copending application) is provided to a suction appliance communication unit (Claim 10 “suction apparatus communication unit” of copending application).

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Claim 14 of Application No. 16/650,219 as modified by Majer (US Pub. No. 2017/0347849 A1, now US Pat. No. 10,893,784 B2) and further in view of Suzuki et al. (U.S. Patent No. 9,723,959 B2). 
This is a provisional nonstatutory double patenting rejection.

Referring to claim 7: wherein the at least one communication connection (Claim 14 of copending application) is configured as a wireless communication connection.  The combined 
Both applications, 16/755,480 and copending Application No. 16/650,219 relate to types of communication. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the application’s communication type to a wireless type like that of Suzuki because doing so known in the art for the purpose of improving mobility while using the device. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Majer (US Pub. No. 2017/0347849 A1, now US Pat. No. 10,893,784 B2) in view of Suzuki et al. (US Pat. No. 9,723,959 B2)
Referring to claim 1: Majer discloses a suction-extraction coupling adapter (10 Figs. 1 and 2) for a suction appliance (600 Fig. 9; Paragraph 0180), comprising: at least one machine coupling unit (50 Figs. 6 and 8; Paragraph 0133; Paragraph 0188) and comprising at least one suction-appliance coupling unit (43 Figs. 6 and 7; Paragraph 0134), wherein the at least one 
machine coupling unit (50 Figs. 6 and 8; Paragraph 0133; Paragraph 0188) is separably 
connectable to a power tool (500 Fig. 15; Paragraph 0180; Paragraph 0188), and wherein the at 
least one suction-appliance coupling unit (43 Figs. 6 and 7; Paragraph 0134) is separably 
connectable to a suction hose (100 Figs. 1, 6, 9, and 15; Paragraph 0133) of the suction 
appliance (600 Fig. 9; Paragraph 0180). 
Majer does not disclose the sensor device. 
Suzuki, in an analogous device, teaches a similar configuration suction-appliance coupling unit (20 Fig. 1; Column 1, Lines 57-64); comprising of at least one sensor device (A Fig. 2A inserted below; Column 3, Lines 37-43). Suzuki’s suction-appliance coupling unit (20 Fig. 1; Column 1, Lines 57-64) is meant to be kept in the vicinity of the power tool giving it the ability to function even if the signal of the transmitter is weak (Column 2, Lines 3-8; Column 5, Lines 48-59). 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Majer to include the sensing device of Suzuki within the adapter of Majer for the purpose of ensuring the power tool’s sensing device is in close proximity to the receiver (Column 2, Lines 3-8; Column 5, Lines 48-59 of Suzuki).


    PNG
    media_image1.png
    623
    622
    media_image1.png
    Greyscale



Referring to claim 2: The combined references of Majer and Suzuki teach the claimed invention 
wherein the at least one sensor device (A Fig. 2A) comprises at least one sensor unit (33 Fig. 2 of Suzuki), configured to sense at least one operating signal (see Column 4, Lines 5-8; Column 4, Lines 20-23 of Suzuki) of the power tool (500 of Majer). Suzuki’s microprocessor detects switch status initiated by the operator.


Referring to claim 3: The combined references of Majer and Suzuki teach the claimed invention, wherein the at least one sensor device (A Fig. 2A) comprises at least one signal processing unit (22; Figs. 1 and 2 of Suzuki), configured to receive the at least one operating signal from the at least one sensor unit (33 Fig. 2 of Suzuki; Column 5, lines 22-29) and process it the at least one operating signal into at least one communication signal (Column 4, Lines 21-22; Column 4, Lines 28-30 of Suzuki).


Referring to claim 4: The combined references of Majer and Suzuki teach the claimed invention, wherein the at least one sensor device (A Fig. 2A of Suzuki) has at least one communication unit (25 Figs. 1 and 2 of Suzuki), configured to receive the at least one communication signal from the at least one signal processing unit (22; Fig. 2; Column, lines 41-43 of Suzuki), to provide at least one communication connection to the suction appliance(Column 4, Lines 28-30 of Suzuki) and to forward the at least one communication signal (Column 5, Lines 7-10 of Suzuki).  


Referring to claim 5: The combined references of Majer and Suzuki teach the claimed invention, wherein: the at least one signal processing unit (22; Figs. 1 and 2 of Suzuki) is additionally configured to convert the at least one operating signal into at least one evaluation signal with at least one evaluation unit (25 Figs. 1 and 2; Column 6, lines 47-50 of Suzuki), and the at least one evaluation unit is configured to forward the at least one evaluation signal as the at 


Referring to claim 7: The combined references of Majer and Suzuki teach the claimed invention, wherein the at least one communication connection is configured as a wireless communication connection (Column 5, Lines 27-29 of Suzuki).   


Referring to claim 10: Majer discloses a system comprising; at least one suction appliance (600 Fig. 9 of Majer); and a suction-extraction coupling adapter (10; Fig.1 of Majer) for the at least one suction appliance, the suction-extraction coupling adapter (10; Fig.1 of Majer) comprising at least one machine coupling unit (50 Figs. 6 and 8; Paragraph 0133; Paragraph 0188 of Majer), at least one suction-appliance coupling unit (43 Figs. 6 and 7; Paragraph 0134 of Majer), wherein the at least one machine coupling unit (50 Figs. 6 and 8; Paragraph 0133; Paragraph 0188 of Majer) is separably connectable to a power tool (500 Fig. 15; Paragraph 0180; Paragraph 0188 of Majer), and wherein the at least one suction-appliance coupling unit (43 Figs. 6 and 7; Paragraph 0134 of Majer) is separably connectable to a suction hose (100 Figs. 1, 6, 9, and 15; Paragraph 0133 of Majer) of the suction appliance (600 Fig. 9; Paragraph 0180 of Majer).
Majer does not disclose the sensor device. Suzuki, in an analogous device, teaches a similar configuration suction-appliance coupling unit (20 Fig. 1; Column 1, Lines 57-64); comprising of at least one sensor device (A Fig. 2A; Column 3, Lines 37-43). Suzuki’s suction-appliance coupling unit (20 Fig. 1; Column 1, Lines 57-64) is meant to be kept in the vicinity of 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Majer to include the sensing device of Suzuki within the adapter of Majer for the purpose of ensuring the power tool’s sensing device is in close proximity to the receiver (Column 2, Lines 3-8; Column 5, Lines 48-59 of Suzuki).

Referring to claim 11: The combined references of Majer and Suzuki teach the claimed system, further comprising: a hand-held power tool (500 Fig. 15; Paragraph 0180; Paragraph 0188 of Majer).

Referring to claim 12: The combined references of Majer and Suzuki teach the claimed invention, wherein the power tool is a hand-held power tool (500 Fig. 15; Paragraph 0180; Paragraph 0188 of Majer).

Referring to claim 13: The combined references of Majer and Suzuki teach the claimed invention, wherein the at least one communication connection is provided to a suction appliance communication unit (Column 4, Lines 28-30 of Suzuki).   


Claims 6 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Majer in view of Suzuki, as applied to claim 3 and 1 respectively above, and further in view of Appel et al. (U.S. Patent No. 9,073,160 B2).
Referring to claim 6: The combined references of Majer and Suzuki teach the claimed invention, but are silent on the suction-extraction coupling adapter’s signal processing unit containing a filter unit or signal. 
Appel et al., in an analogous invention which couples a power tool to a suction device using sensors to synchronize the devices, teaches a similar configuration (the signal processing unit (B Fig. 9B inserted below) is additionally configured to convert the at least one operating signal into at least one filter signal with at least one filter unit (126 Figs. 9 and 9B of Appel et al.; Column 7, lines 46-58), and the at least one filter unit is configured to forward the at least one filter signal as the at least one communication signal (Column 7, Lines 49-51; Column 7, Lines 54-59 of Appel et al.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined device of Majer and Suzuki in view of Appel et al. and include a signal filtering unit to remove interfering signals (Column 1, Lines 39-46 of Appel et al.).

Referring to claim 8: The combined references of Majer and Suzuki teach the claimed invention, but are silent on the operator control unit consisting of an indicating element. Appel al. in an analogous invention, teaches the claimed invention’s sensor device (C Fig. 8C inserted below) having at least one operator control unit (102 Figs. 8C and 9; Column 6, Lines 48-53 of Appel et al.), and the at least one operator control unit comprises at least one operator control element and/or at least one indicating element (95 Figs. 8C and 9 of Appel et al.). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Majer and Suzuki in view of Appel et . 



    PNG
    media_image2.png
    727
    549
    media_image2.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Majer in view of Suzuki as applied to claim 1 above, and further in view of Usselman (U.S. Patent No. 9,108,285 B2).

Referring to claim 9: The combined references of Majer and Suzuki teach the claimed invention, but are silent on the sensor device being configured to control the suction appliance by open-loop and/or closed-loop control, when the at least one sensor device registers at least one predefined signal.  
Usselman, in an analogous invention, which couples a power tool to a suction device using sensors to synchronize the devices, describes a sensor device (124 Fig. 2B of Usselman) is configured to control the suction appliance (104 Fig. 2B of Usselman) by open-loop and/or closed-loop control (Column 5, Lines 29-32 of Usselman), when the at least one sensor device registers at least one predefined signal (Column 5, Lines 22-33 of Usselman).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Majer in Suzuki in view of Usselman and include an open or closed loop system to the dust collecting motor since doing so would allow for the device to run at a predetermined speed, torque, or power (Column 5, Lines 31-33 of Usselman). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beers et al. (U.S. Patent No. 8,584,310 B2) describes a system wherein a hand-held power tool is coupled with a suction unit via a wireless communications link.   
Suzuki et al. (U.S. Pub. No. 2019/0207339 A1, Now U.S. Patent No. 10,898,041 B2) describes a suction device which fits to a hand-held power tool.
Hayama et al. (U.S. Patent No. 7,296,323 B2) describes a unit which couples a hand-held power tool to a suction unit and is operated via remote control. 

Hendrix (U.S. Patent No 6,044,519 A) describes a control unit which allows a suction device to work in conjunction with a hand-held power tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723   

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723